
	
		III
		111th CONGRESS
		1st Session
		S. RES. 258
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2009
			Mr. Kohl (for himself
			 and Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 14, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 100th anniversary of the
		  University of Wisconsin-La Crosse.
	
	
		Whereas La Crosse is located on the western border of
			 middle-Wisconsin, on the east side of the Mississippi River;
		Whereas the first Europeans to see the site of La Crosse
			 were French fur traders who traveled the Mississippi River in the late 17th
			 century;
		Whereas La Crosse was incorporated as a city in
			 1856;
		Whereas Thomas Morris sponsored a bill in the Wisconsin
			 State Senate that led to the creation of the current-day University of
			 Wisconsin-La Crosse;
		Whereas the University of Wisconsin-La Crosse was founded
			 in 1909 as the La Crosse State Normal School for the purpose of teacher
			 preparation;
		Whereas the philosophy of Fassett A. Cotton, the
			 university’s first president, was to train the whole person;
		Whereas mens corpusque, Latin for
			 mind and body, is the motto on the university seal;
		Whereas the college changed its name to Wisconsin State
			 College-La Crosse in 1951 when the Wisconsin State teachers colleges began
			 awarding baccalaureate degrees in liberal arts;
		Whereas the University of Wisconsin-La Crosse offers 88
			 undergraduate programs in 44 disciplines and 26 graduate programs;
		Whereas the University of Wisconsin-La Crosse celebrated
			 its 50th anniversary in 1959, the same year that presidential candidate John F.
			 Kennedy visited the campus and spoke to the student body in Graff Main Hall
			 auditorium;
		Whereas U.S. News & World Report ranked the University
			 of Wisconsin-La Crosse second among midwestern public universities offering
			 bachelor’s and master’s degrees;
		Whereas the University of Wisconsin-La Crosse men’s
			 athletic teams adopted the nickname ‘‘Eagles’’ in the fall of 1989, and the
			 women's teams adopted that nickname a year later;
		Whereas the University of Wisconsin-La Crosse athletic
			 teams have won 59 National Collegiate Athletic Association Division III titles
			 in 9 different sports; and
		Whereas 2009 marks the 100th anniversary of the founding
			 of the University of Wisconsin-La Crosse: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the 100th anniversary of the
			 University of Wisconsin-La Crosse; and
			(2)commends the university for its status as a
			 leading public university that excels in academics, athletics, and quality of
			 life for students.
			
